Citation Nr: 0308800	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  00-15 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for duodenal ulcer 
with gastrectomy, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to March 
1944.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the above claim.

The veteran failed to appear for a scheduled hearing to be 
held at the Winston-Salem RO in October 2002 before a 
Veterans Law Judge.  As a request for postponement was never 
received, the case was processed as though the request for 
hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2002).


FINDING OF FACT

The veteran's duodenal ulcer with gastrectomy is pronounced, 
as it is unrelieved by standard ulcer therapy and is 
accompanied by periodic vomiting and continuous abdominal 
pain, suggesting a totally incapacitating disability picture.


CONCLUSION OF LAW

The criteria for an increased evaluation to 100 percent for 
duodenal ulcer with gastrectomy have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7306 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA's duty to notify and assist have been fulfilled in this 
case to the extent necessary for a full schedular grant of 
benefits, and no prejudice to the veteran results from this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).



II.  Evaluation of duodenal ulcer with gastrectomy

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of usually of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of the veteran's appeal, VA revised the 
schedular criteria by which certain gastrointestinal 
disabilities are rated.  See 66 Fed. Reg. 29,486-29,489 (May 
31, 2001) (effective July 2, 2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Specifically, 38 C.F.R. §§ 4.112 and 
4.114 were amended and Diagnostic Codes 7311, 7312, 7343, 
7344, and 7345 were revised.  Diagnostic Code 7313 was 
removed and Diagnostic Codes 7351 and 7354 were added.  These 
changes, however, did not involve rating gastric disability.  
Id. 

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. 
§ 4.114 (2002).

The veteran's duodenal ulcer with gastrectomy has been 
evaluated as 60 percent disabling under the diagnostic code 
for postgastrectomy syndrome.  See 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7308 (2002).   While 60 percent is the 
highest rating assignable under DC 7308 on the basis of post 
gastrectomy syndrome, the Board has also considered other 
potentially applicable rating codes.  In the present case, 
the veteran has potential entitlement to an increase based on 
reasonably analogous symptomatology found in DC 7306, which 
permits the assignment of a 100 percent schedular rating for 
pronounced disability due to marginal ulcer manifested by 
periodic or continuous pain unrelieved by standard ulcer 
therapy with periodic vomiting, recurring melena or 
hematemesis and weight loss resulting in total 
incapacitation.  See 38 C.F.R. § 4.114, DC 7306 (2002).  This 
diagnostic code contemplates symptomatology similar to that 
characteristic of post-gastrectomy syndrome.  See 38 C.F.R. 
§ 4.113 (2002)  (There are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
pain or distress, anemia, and disturbances in nutrition).

Based on a review of the record, the Board finds that a 100 
percent evaluation is warranted under 38 C.F.R. § 4.114, DC 
7306.  The April 2000 VA examination revealed severe pain in 
the epigastric area, generalized tenderness over the entire 
abdomen, and pain on percussion of the abdomen, described as 
a very chronic situation.  The examiner noted the veteran 
usually wears overalls to prevent pressure on his abdomen.  
Consistent with this level of severity, VA treatment records 
include complaints of digestive problems, such as an October 
1999 progress note of constant stomach trouble.  At the April 
2000 VA examination, the veteran reported six to seven 
episodes of vomiting per year; the diagnoses included dumping 
syndrome with severe vomiting and diarrhea and excessive gas 
by mouth and rectum.  Although no weight loss, hematemesis, 
or melena was indicated in the April 2000 VA examination 
report, private treating physician records dated in July and 
August 1999 are positive for guaiac stools.  These records 
also include diagnoses of gastritis and worsening chronic 
abdominal pain, attributed to surgical adhesions.  
Additionally, the evidence does not show that these symptoms 
are relieved by standard ulcer therapy.  For instance, 
private medical records show the veteran has been prescribed 
Prilosec for several years, which has demonstrated minimal to 
moderate success, but even then only with curbing upper 
abdominal pain.   

Notwithstanding, the medical evidence also suggests a level 
of severity contemplated as less than "pronounced" under DC 
7306 and possibly commensurate with the currently assigned 60 
percent evaluation under DC 7308 for severe symptoms of 
postgastrectomy syndrome.  For example, the private medical 
records dated from 1999 include statements from the veteran 
denying weight loss, malaise, weakness, etc.  Weight 
recordings in the last several years indeed show a baseline 
weight in pounds in the 170s with minimal fluctuation, 
considered at best to be no more than minor weight loss.  See 
38 C.F.R. § 4.112.  In fact, there is indication the veteran 
was on a weight loss program for his heart disease.      

Despite the medical findings of record against a 100 percent 
schedular evaluation under DC 7306, the severity of the 
veteran's current overall disability picture, which includes 
continuous abdominal pain and periodic vomiting, warrants 
elevation to the next higher evaluation.  See 38 C.F.R. 
§§ 4.7, 4.114.  In view of the number of atypical instances, 
it is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified in the rating criteria.  38 C.F.R. § 4.21 
(2002).

In the present case, reasonable doubt has arisen regarding 
the degree of disability.  As this doubt must be resolved in 
favor of the veteran, the next higher evaluation of 100 
percent is appropriate.  See 38 C.F.R. §§ 3.102, 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 
 

ORDER

Entitlement to an increased evaluation to 100 percent for 
duodenal ulcer with gastrectomy, currently evaluated as 60 
percent disabling, is granted, subject to the law and 
regulations governing the payment of monetary benefits.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

